STATE OF MISSOURI,                              )
                                                )
        Respondent,                             )       No. SD36928
                                                )
vs.                                             )       Filed: March 18, 2022
                                                )
JOSHUA L. OLDHAM,                               )
                                                )
        Appellant.                              )


                  APPEAL FROM THE CIRCUIT COURT OF WAYNE COUNTY

                                 Honorable Judge Kelly W. Parker


AFFIRMED

        Joshua L. Oldham ("Oldham") appeals his convictions of murder in the first degree and

armed criminal action following a jury trial.1 Oldham raises two points on appeal. First, he

claims the trial court erred by denying his motion to continue the trial date because it denied

him his right to a representative cross section of the community in that certain venirepersons

with COVID issues were later excluded from the jury. In point 2, Oldham argues there was

insufficient evidence to support a conviction of murder in the first degree because there was no

evidence he acted with deliberation. Because neither point has merit, we affirm the judgment.




1See §§ 565.020 and 571.015. All statutory citations are to RSMo. (2000). Before trial, Oldham pleaded
guilty to unlawful possession of a firearm. See § 571.070.
                                          Background

        On November 4, 2017, Oldham shot Luke Helm ("Victim") multiple times after getting

into an argument with him at a barbeque at Victim's parents' ("the Helmses") home. Oldham

frequently attended gatherings at the Helmses' home and rented a trailer from Victim. On the

day of the shooting, Oldham arrived with his girlfriend and began discussing the back rent he

owed to Victim. There was no argument, and at the end of the conversation Victim patted

Oldham on the shoulder and told him they would "work it out[.]" Oldham and his girlfriend left

to go cash a check.

        Oldham and his girlfriend returned later to the Helmses' house. Oldham went inside the

house to talk to Victim while his girlfriend waited in the car. Victim's mother testified Oldham

seemed "agitated" and argued with Victim. Victim told Oldham he was "tired of it" and to "just

get out" of the rental property. Oldham mumbled something to Victim as he walked out the

door.

        Victim followed Oldham outside where they began "wrestling around on the ground."

The fighting eventually stopped. Victim began talking to his nephew, and Oldham got into his

car. Oldham's girlfriend testified Oldham grabbed a gun from between the passenger seat and

the middle console of the car.

        Tobias McGee ("McGee"), a family friend, testified Oldham stood by his open car door

and called Victim a "fat f*ck." Victim asked, "What did you call me?" and walked toward

Oldham's car. Oldham sat down in the car and Victim came up to the car window. Oldham then

shot Victim multiple times. After the first shot, Victim looked down and said, "You shot me"

and began backing away. Victim's nephew testified that Victim turned to get away after the

second shot and began falling. McGee testified that a few more seconds went by before he heard

a third shot. After the last "pop[,]" McGee saw Victim "standing stiff as a board and fall face

down in the ground."




                                                 2
          Oldham fled and "tore out of the driveway[,]" leaving his girlfriend. The police later

located Oldham but never found the gun. Oldham fired four shots in total.2 Three bullets hit

Victim in the arm, the jaw, and the side. The medical examiner found no indications of a close-

range shooting.

          At trial, Oldham did not dispute shooting Victim but argued he did so in self-defense.

The jury found Oldham guilty of murder in the first degree and armed criminal action. This

appeal followed. For ease of analysis, we address Oldham's points out of order.

                                Point 2: Sufficiency of the Evidence

                                            Standard of Review

          Oldham claims the trial court erred in denying his motion for a judgment of acquittal

because there was insufficient evidence from which a reasonable juror could find beyond a

reasonable doubt that Oldham knowingly caused Victim's death after deliberation. In reviewing

a claim for sufficiency of the evidence, our review is limited to "whether there was sufficient

evidence from which a reasonable juror might have found the defendant guilty beyond a

reasonable doubt." State v. Naylor, 510 S.W.3d 855, 859 (Mo. banc 2017) (quoting State v.

Letica, 356 S.W.3d 157, 166 (Mo. banc 2011)). This Court does not weigh the evidence, but

accepts as true all evidence tending to prove guilt together with all reasonable inferences that

support the verdict in determining whether evidence was sufficient to support a conviction and

to withstand a motion for judgment of acquittal. Id. at 858-59. Additionally, we do not act as a

"super juror" with veto powers but defer to the trier of fact when reviewing the sufficiency of the

evidence supporting a criminal conviction. Id. at 859.

                                                  Analysis

          "A person commits the offense of murder in the first degree if he or she knowingly causes

the death of another person after deliberation upon the matter." § 565.020.1 (emphasis added).




2   One bullet missed Victim and hit one of the vehicles parked nearby.

                                                      3
"Deliberation" means "cool reflection for any length of time no matter how brief[.]"

§ 565.002(5). "Proof of deliberation does not require proof that the defendant contemplated his

actions over a long period of time, only that the killer had ample opportunity to terminate the

attack once it began." State v. Strong, 142 S.W.3d 702, 717 (Mo. banc 2004) (quoting State

v. Johnston, 957 S.W.2d 734, 747 (Mo. banc 1997)). Even an instant is sufficient time for a

defendant to deliberate "and the reference to 'cool reflection' does not require that the defendant

be detached or disinterested." State v. Nathan, 404 S.W.3d 253, 266 (Mo. banc 2013).

"[T]he element of deliberation serves to ensure that the jury believes the defendant acted

deliberately, consciously and not reflexively." State v. Shaddox, 598 S.W.3d 691, 696 (Mo.

App. S.D. 2020) (quoting Nathan, 404 S.W.3d at 266). Deliberation may be proven from the

circumstances surrounding the crime. State v. Tisius, 92 S.W.3d 751, 764 (Mo. banc 2002).

       Here, the State's evidence was sufficient for the factfinder to find beyond a reasonable

doubt that Oldham coolly reflected on his actions before he caused Victim's death. After Victim

and Oldham's physical altercation in the yard ended, Oldham went to his car. He had an ample

opportunity to deescalate the situation and could have driven off in his car. Instead, he grabbed

his gun, provoked Victim by calling him a derogatory name, and shot Victim multiple times.

After the first shot, Victim cried out and attempted to turn away. Oldham then fired three more

shots, two of which struck Victim. According to the medical examiner, two of the shots had a

downward trajectory, indicating Victim was positioned lower to the ground than Oldham, who

was shooting while sitting in his car.

       This evidence was sufficient for the factfinder to find that Oldham coolly reflected on his

choices. See State v. Moore, 949 S.W.2d 629, 632 (Mo. App. W.D. 1997) (firing multiple shots

at a victim indicated there was time for deliberation between shots); State v. Foote, 791

S.W.2d 879, 884 (Mo. App. E.D. 1990) (the decision to continue an attack after a victim is

incapacitated supports an inference of deliberation). Oldham's post-shooting conduct also

strengthens the inference of deliberation. Instead of rendering aid, Oldham fled and police were

                                                4
never able to locate his gun. See State v. Sanders-Ford, 527 S.W.3d 223, 226 (Mo. App. S.D.

2017) ("The inference of deliberation is [further] strengthened by a defendant's post-shooting

flight without procuring aid for the victim."); State v. Howery, 427 S.W.3d 236, 246 (Mo.

App. E.D. 2014) (disposal of evidence can support a finding of deliberation).

       The trial court did not err in denying Oldham's motion for judgment of acquittal because

there was sufficient evidence for a reasonable juror to find beyond a reasonable doubt that

Oldham knowingly caused Victim's death after deliberation upon the matter. Point 2 is denied.

        Point 1: No Abuse of Discretion in Denying Motion for Continuance

       Approximately one week before the trial date, Oldham filed a motion for continuance

premised upon the proposition that the effect of the COVID pandemic on certain groups would

"likely impact the ability to empanel a fair and appropriate cross section of the community" to

serve on the jury. The trial court overruled Oldham's motion. Oldham's point relied on

challenging that ruling states:

       The Trial Court Erred in Denying Defendant's Motion to Continue Filed on July
       26, 2020 in that Proceeding with a Jury Trial Denied Defendant his Right to a
       Representative Cross Section of the Community because the Sick, Elderly, and
       those Exposed to COVID were excluded from the Jury Pool in violation of the
       Supreme Court case U.S. v. Duren[.]

                                        Standard of Review

       The decision whether to grant or deny a continuance "is within the sound
       discretion of the trial court."[3] State v. Edwards, 116 S.W.3d 511, 535 (Mo. banc
       2003). "An abuse of discretion occurs when a trial court's decision is clearly
       against the logic of the circumstances then before it and is so arbitrary and
       unreasonable as to shock the sense of justice and indicate a lack of careful
       consideration." State v. Harding, 528 S.W.3d 362, 376 (Mo. App. [E.D.] 2017).

State v. Taber, 604 S.W.3d 895, 902 (Mo. App. S.D. 2020). "Reversal is warranted only upon

a very strong showing that the court abused its discretion and prejudice resulted." Edwards,

116 S.W.3d at 535.




3Although not addressed in Oldham's point, his argument acknowledges that "[t]he decision on whether
or not to grant a continuance is reviewed under an abuse of discretion standard."

                                                  5
                                               Analysis

        By the nature of the requested relief, the trial court had to decide before trial whether to

grant or deny Oldham's motion to continue the trial. At that time, the only basis proffered by

Oldham for a continuance was his speculation as to what might occur during the trial due to the

COVID pandemic and related healthcare directives and restrictions.

        The trial court recognized, acknowledged and responded to the speculative nature of

Oldham's basis for a continuance by stating, "You know the what-if's we cross those, you know

what if an earthquake takes down the Courthouse, you know, we cross those bridges when we

get to them. I'm not going to proceed on what-if's. I will deal with the what-if's and let the chips

fall where they may." In stating "we cross those bridges when we get to them[,]" the trial court

was metaphorically referring to the fundamental due process nature of a trial whereby Oldham

would have the opportunity to object at any time during the trial that a COVID pandemic-

related healthcare directive or restriction would have or actually had a prejudicial effect upon

his right to a fair trial. At the time of any trial objection, the trial court then would have the

opportunity to rule upon the objection based upon an actual set of facts in existence at the time

of the objection.4

        "A trial court does not abuse its discretion in denying a motion for a continuance based

on mere speculation." State v. Smith, 491 S.W.3d 286, 302 (Mo. App. E.D. 2016) (citing

State v. Johnson, 812 S.W.2d 940, 944 (Mo. App. S.D. 1991)). This is especially applicable

here where the trial court made a carefully considered and reasoned decision to trade

speculation for actual factual situations in a trial where Oldham had at his disposal the full

plethora of due process protections afforded a criminal defendant during a trial. Under these

circumstances, we cannot say that the trial court's decision "is clearly against the logic of the

circumstances then before it and is so arbitrary and unreasonable as to shock the sense of justice



4However, the record on appeal reveals that Oldham never made the specific objection raised in the
motion for continuance at the time of trial or in his motion for a new trial.

                                                   6
and indicate a lack of careful consideration." Harding, 528 S.W.3d at 376. Oldham's point 1 is

denied.

                                             Conclusion

          The trial court's judgment is affirmed.

MARY W. SHEFFIELD, P.J. – OPINION AUTHOR

GARY W. LYNCH, C.J. – CONCURS

DON E. BURRELL, J. – CONCURS




                                                    7